USDC IN/ND case 3:21-cr-00047-DRL-MGG document 26 filed 08/17/21 page 1 of 1


                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                           SOUTH BEND DIVISION

UNITED STATES OF AMERICA                          )
         Plaintiff,                               )
                                                  )
v.                                                )    Case No.: 3:21-CR-47 DRL
                                                  )
JOHNNY LEE HELTON                                 )
        Defendant.                                )


                    ORDER GRANTING MOTION TO
                   MODIFY CONDITIONS OF RELEASE

      This cause came before the Court without oral argument on the Defendant’s

Motion to Modify Conditions of Release [DE 25] filed on August 16, 2021. The Court

being advised in the premises, it is there upon

             ORDERED AND ADJUDGED that the Defendant’s motion is granted, and

the Defendant’s conditions of release are modified to reduce Mr. Helton’s restrictions by

requiring that he remain at home between the hours of 10:00 p.m. and 6:00 a.m.

      SO ORDERED in chambers this ___17th___ day of August 2021.




                                  ___s/Michael G. Gotsch, Sr. __________
                                  Michael G. Gotsch, Sr.
                                  United States Magistrate Judge


Copies to:   David E. Vandercoy
             Northern District of Indiana Federal Community Defenders, Inc.

             Frank Schaffer
             Assistant United States Attorney
